Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 5-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 5, 6, 16 and 17, the description of the bands is ambiguous. For example, the description of "bands [plural] being defined by a closed-shoulder [singular] is ambiguous.
	In claim 7 line 1, there is no antecedent basis for "the plurality of reinforcing belts" and, as such, the scope of claim 7 is ambiguous.
	In claim 7 line 2, "fist" should be --first--.

	In claim 18 line 2, "fist" should be --first--.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Japan 556
5)	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 556 (JP 2007-276556) in view of Mark et al (Science and Technology of Rubber).
	Japan 556 discloses a pneumatic radial tire (e.g. passenger size 225/50R16) comprising a tread and a belt.  One of ordinary skill in the art would readily appreciate the belt is embedded in the tire body of the tire.  Since the tire is a pneumatic radial tire with a size such as 225/50R16, this tire has a radial carcass.  The tread has a tread pattern comprising blocks (raised portions) delimited by circumferential grooves and lateral grooves.  The lateral grooves are inclined at an angle A with respect to the circumferential direction.  The belt comprises two belt plies wherein each belt ply comprises parallel cords.  The cords of the upper belt ply are inclined at an angle B.  Angle A = angle B + 5 degrees.  Angle B is preferably 29 to 39 degrees with respect to the circumferential direction.  In an example, angle A = 34 degrees and angle B = 34 degrees.  Japan 556 teaches that by having the angle A of the lateral grooves be within + 5 degrees of the angle B of the cords of the upper belt ply, deformation of each block can be facilitated when traveling on snowy road so that the lateral groove can be easily opened on the snow road; more snow thereby being taken into the lateral groove to compress the snow and when separated from the road, the snow is removed from the lateral groove to thereby improve snow performance.    See FIGURE and machine translation.  Japan 556 is silent as to the cords being steel cords.
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide Japan 556's pneumatic tire such that the cords of the upper belt ply are steel cords (metal cords) since it is well known in the tire art to provide a belt of a pneumatic tire such that the cords of the belt are steel cords as evidenced by Mark et al.  As to approximate alignment (claim 10), Japan 556 teaches + 5 degrees.
	As to claim 11 (within 10 degrees), Japan 556 teaches + 5 degrees.
	As to claim 12, the claimed raised plateaus reads on Japan 556's blocks.  The circumferential distance (major dimension) between a leading corner and a trailing corner of a block is greater than the axial width (minor dimension) of the block.  Each block has long sides and short sides wherein the long sides are inclined at angle A. 
Japan 905
6)	Claims 1-2, 5-9, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 905 (JP 06-055905) in view of Dugas (US 5,226,999), Maruyama et al (US 2008/0149241) and Miyake (US 2005/0230020).
	Japan 905, directed to a tire suitable as a retread tire, discloses a heavy load pneumatic tire (e.g. tire size 385/65R22.5) comprising a tread, carcass and a belt [FIGURE 1].  The tread comprises a tread pattern comprising four circumferential 
tread pattern and a FIRST CASING encapsulating four belt plies wherein the tread pattern comprises five land portions separated by four circumferential grooves [FIGURE 1, machine translation], (2) Dugas, directed to the retreading art, teaches that when retreading a tire, the tread may change from a summer tread to a winter tread [col. 4 lines 25-31]; Dugas thereby teaching retreading a tire having a first tread pattern and a first casing by removing a worn tread having the first tread pattern and then applying a new tread having a second tread pattern to the first casing wherein the second tread pattern is different from the first tread pattern, (2) Maruyama et al discloses a known heavy load tire (e.g. tire size 295/80R22.5) having a rib and block pattern comprising four circumferential grooves separating five land portions wherein the shoulder land portions are ribs and the central three land portions are block rows [FIGURE 1]; the tire having improved wet resistance and (4) Miyake discloses a known heavy load pneumatic tire (e.g. tire size 295/75R22.5) having a rib tread pattern comprising four circumferential grooves separating five ribs (land portions) [FIGURES 1-2]; the tire being capable of preventing river wear generation.  The claimed first tread pattern reads on one of the rib tread pattern and the rib and block tread pattern.  The claimed second tread pattern reads on the other of the rib tread pattern and the rib and block tread pattern.  The land portions in Maruyama et al's tread pattern defines universal bands. 
	As to claim 14, each of Japan 905's belt plies comprises parallel steel cords inclined at an angle with respect to the circumferential direction.
	As to claim 16, note that Maruyama et al's tread pattern comprises shoulder ribs (defining closed shoulders) and central block rows (series of plateaus).
	As to claim 17, note that Miyake's tread pattern comprises shoulder ribs (defining closed shoulders) and central ribs (defining circumferential ridges). 
	As to claims 18-20, note belt plies 11, 13 and 14 disclosed by Japan 905.
	As to claim 1, the claimed first tire treads on the original tire having the first tread pattern and the claimed second tire reads on the retreaded tire having the second tread pattern.
	As to claim 2, each of Japan 905's belt plies comprises parallel steel cords inclined at an angle with respect to the circumferential direction.
	As to claim 5, note that Maruyama et al's tread pattern comprises shoulder ribs (defining closed shoulders) and central block rows (series of plateaus).
	As to claim 6, note that Miyake's tread pattern comprises shoulder ribs (defining closed shoulders) and central ribs (defining circumferential ridges).
	As to claims 7-9, note belt plies 11, 13 and 14 disclosed by Japan 905.
Claims 3-4, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 905 (JP 06-055905) in view of Dugas (US 5,226,999), Maruyama et al (US 2008/0149241) and Miyake (US 2005/0230020) as applied above and further in view of Japan 556 (JP 2007-276556).
	As to claims 3-4, 10-12 and 15, it would have been obvious to one of ordinary skill in the art to provide the rib and block tread pattern suggested by Maruyama et al such that the lateral grooves separating the blocks in the central block rows are oriented at the first offset angle [claims 3, 15], oriented within 10 degrees of the first offset angle [claim 4], oriented in approximate alignment with the first offset angle [claim 10], the approximate alignment is within 10 degrees of the first offset angle [claim 11], the blocks (plateaus) have a major dimension along the circumferential direction and a minor dimension along the lateral direction, each of the blocks has a polygonal shape including longer sides and shorter sides, the longer sides are aligned with the first offset angle [claim 12] since (1) Japan 556 discloses a pneumatic radial tire having a belt and a tread pattern comprising blocks (raised portions) delimited by circumferential grooves and straight lateral grooves wherein the lateral grooves are inclined at an angle A with respect to the circumferential direction, the belt comprises two belt plies wherein each belt ply comprises parallel cords, the cords of the upper belt ply are inclined at an angle B,  angle A = angle B + 5 degrees, angle B is preferably 29 to 39 degrees with respect to the circumferential direction (e.g. angle A = 34 degrees and angle B = 34 degrees) and (2) Japan 556 teaches that by having the angle A of the lateral grooves be within
+ 5 degrees of the angle B of the cords of the upper belt ply, deformation of each block can be facilitated when traveling on snowy road so that the lateral groove can be easily 
Remarks
8)	With respect to the references crossed off the Information Disclosure Statements filed 2-28-22 and 5-29-20, no date was provided for these references.
	The remaining references are of interest.
9)	No claim is allowed.
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 26, 2021